     Case 3:21-cv-00604-C Document 8 Filed 04/22/21                 Page 1 of 2 PageID 31



                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

DESIREE WORSHAM,                                 §
                                                 §
        Plaintiff,                               §
                                                 §
v.                                               §       CIVIL ACTION NO. 3:21-cv-00604-C
                                                 §
SUNRUN, INC.,                                    §
                                                 §
        Defendant.                               §

                       DEFENDANT’S UNOPPOSED MOTION TO STAY
                     JUDICIAL PROCEEDINGS PENDING ARBITRATION

        Defendant Sunrun, Inc. (“Defendant”) moves the Court to enter an Order staying the

judicial proceedings pending arbitration. In support of this Motion, Defendant states as follows:

        1.       Plaintiff Desiree Worsham (“Plaintiff”) filed her Complaint on March 17, 2021

[Doc. #1], asserting claims for unlawful discrimination and retaliation, and breach of contract for

allegedly unpaid commissions, in connection with Plaintiff’s employment with Defendant.

        2.       Defendant received an extension of time to file a responsive pleading to the

Complaint, which is currently due April 23, 2021. [See Doc. #7].

        3.      Defendant has tendered to Plaintiff certain mutual agreements to binding arbitration

of all disputes relating to or arising from the parties’ employment relationship, and confirmation

of Plaintiff’s electronic signatures thereto.

        4.      Plaintiff has reviewed the documents provided by Defendant, and consents to

resolving this matter by arbitration.

        5.      Considering the parties’ mutual agreements to arbitrate the claims at issue in this

lawsuit, the above-captioned action should be stayed pending completion of the arbitration

process.

DEFENDANT’S UNOPPOSED MOTION TO STAY
JUDICIAL PROCEEDINGS PENDING ARBITRATION                                                 Page 1 of 2
FP 40372402.1
     Case 3:21-cv-00604-C Document 8 Filed 04/22/21                 Page 2 of 2 PageID 32



        WHEREFORE, Defendant Sunrun, Inc. respectfully requests that the Court enter an

Order staying this action pending the completion of the arbitration of Plaintiff’s claims.


                                                  Respectfully Submitted,

                                                   /s/ Arthur V. Lambert
                                                   Arthur V. Lambert
                                                   Texas Bar No. 11841250
                                                   Theanna Bezney
                                                   Texas Bar No. 24089243
                                                   FISHER & PHILLIPS LLP
                                                   500 North Akard, Suite 3550
                                                   Dallas, TX 75201
                                                   Telephone: (214) 220-9100
                                                   Facsimile: (214) 220-9122
                                                   alambert@fisherphillips.com
                                                   tbezney@fisherphillips.com

                                                   ATTORNEYS FOR DEFENDANT
                                                   SUNRUN, INC.


                             CERTIFICATE OF CONFERENCE

        The undersigned certifies that Defendant’s counsel, Theanna Bezney, conferred with
Plaintiff’s counsel, Karen K. Fitzgerald, by email on April 20, 2021, who expressed that she does
not oppose the relief sought by this Motion.

                                              /s/ Theanna Bezney
                                              Theanna Bezney


                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 22nd day of April, 2021, I electronically filed the foregoing
document with the Clerk of Court for the U.S. District Court, Northern District of Texas, using the
Electronic Case Filing system of the Court. The ECF system will send a “Notice of Electronic
Filing” to all attorneys of record:

        Karen K. Fitzgerald
        FITZGERALD LAW, PLLC
        8150 N. Central Expy, l0th Floor
        Dallas TX 75206
        karen@fitzgerald.law
                                              /s/ Arthur V. Lambert
                                              Arthur V. Lambert

DEFENDANT’S UNOPPOSED MOTION TO STAY
JUDICIAL PROCEEDINGS PENDING ARBITRATION                                                 Page 2 of 2
FP 40372402.1
